Appeal from an order of the Supreme Court, Oneida County (David A. Murad, J.), entered November 29, 2012 in a personal injury action. The order, among other things, denied plaintiffs cross motion for a protective order disqualifying the designated defense examiner.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Plaintiff commenced this action seeking damages for injuries she allegedly sustained as the result of her exposure to lead paint as a child while residing in an apartment owned by defendants. Plaintiff contends on appeal that Supreme Court erred in denying her cross motion for a protective order seeking disqualification of the designated defense examiner, a neuropsychologist, or, in the alternative, directing that the examination be recorded. While this appeal was pending, the challenged examination was conducted and the examiner has since issued a report. We conclude that plaintiffs appeal is moot as a *1249result of those intervening circumstances, and this case does not fall within any exception to the mootness doctrine (see Cuevas v 1738 Assoc., L.L.C., 111 AD3d 416, 416 [2013]; see also Hughes v Farrey, 39 AD3d 431, 431 [2007]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). We therefore dismiss the appeal.
Present — Smith, J.P, Fahey, Peradotto, Carni and Sconiers, JJ.